Citation Nr: 1146569	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right hip disorder.

3.  Entitlement to an initial compensable rating for residuals of a nasal fracture. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a collar bone fracture, left shoulder (left shoulder disability). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a February 2009 rating decision, the RO addressed the Veteran's eight claims for service connection.  As pertinent to this appeal, the RO granted service connection for residuals of nasal fracture with an initial noncompensable rating.  It also denied service connection for a left knee disorder, a right hip disorder, and a left shoulder disorder.  The Veteran appealed from each of these determinations.  In a September 2009 rating decision, the RO granted service connection for a left shoulder disorder and assigned an initial 10 percent rating.  The Veteran also appealed from this rating.  See February 2009 notice of disagreement; February 2010 substantive appeal (VA Form 9).  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011 hearing.  At that time, the Veteran agreed that the four issues as stated above are on appeal, and testified as to those issues.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the issue of service connection for a left index finger disorder was also certified for appeal (VA Form 8).  Further, the RO issued a Supplemental Statement of the Case (SSOC) in March 2010 as to the issue of a rating in excess of 10 percent for the left little finger.  However, the Veteran has not expressed disagreement or an intent to appeal from the RO's determinations as to either of these issues, to include during the February 2011 hearing.  Rather, he has limited his disagreement and arguments to the issues stated on the first page of this decision.  As such, there is no indication that the Veteran has been led to believe that such issues are currently on appeal, and they are not under the Board's jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he injured his left knee during active service, to include in basic training and from repeated stress, and the current left knee arthritis has been medically linked to service.  

2.  Throughout the period on appeal, the Veteran's residuals of a nasal fracture has manifested by drainage from the left nostril and no more than 50 percent nasal obstruction in each nostril on a constant basis. 

3.  The Veteran is right hand dominant and, throughout the period on appeal, his left shoulder disability has manifested by painful motion with x-ray evidence of degenerative changes, and range of motion of the left arm to above the shoulder level, even when considering additional functional impairment due to pain, flare-ups, repetition of motion, etc.; with no evidence of ankylosis of scapulohumeral articulation, impairment of the clavicle or scapula, or impairment of the humerus; approximating no more than a 10 percent rating for painful motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a compensable rating for residuals of nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2011).

3.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5024 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, no further development is necessary with respect to the service connection claim for a left knee disability, as the Board's decision herein constitutes a full grant of that benefit sought on appeal.  

The Veteran's increased rating claims arise from his disagreement with the initial evaluation assigned following the grant of service connection for residuals of nasal fracture and a left shoulder disability.  He was advised in May 2008, prior to the initial unfavorable rating decisions, of the evidence and information necessary to substantiate his service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Further, the Veteran has not alleged any prejudice from the lack of any specific notice as to the downstream element of a disability rating.  Rather, he has argued that his symptoms meet the criteria for a higher rating for each disability, as discussed below.  As such, the Veteran has had a fair opportunity to present evidence and arguments in support of his claim, and the notice is sufficient. 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  Service treatment records have been obtained, and the Veteran submitted a January 2010 private record concerning his left shoulder disability.  This record notes that there was no recent treatment for a left shoulder disability.  The Veteran has also denied any other VA or private treatment for the claimed disabilities since his separation from service in 2002.  See, e.g., June 2008 letter, February 2011 hearing transcript.  As such, there is no indication that any pertinent medical records remain outstanding.  

Additionally, the Veteran was afforded a VA examination pertaining to his claimed disabilities in November 2008.  There is no indication of any deficiency in the examination report.  In particular, the examiner recorded the Veteran's subjective and objective complaints, and addressed all pertinent rating criteria for each disability, including range of motion and additional functional loss due to pain with repetitive use, etc., with respect to the left shoulder.  The Board notes that the VA examination is over three years old.  However, the mere passage of time does not require a new VA examination where the examination is otherwise adequate.  Rather, there must be an indication that the disability has increased in severity to warrant a new examination.  Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Here, the Veteran has reported essentially the same symptoms for residuals of nasal fracture and the left shoulder disability throughout the appeal, including during the February 2011 hearing.  Further, the January 2010 private record reflects similar objective findings for the left shoulder as during the VA examination.  The Veteran has denied any further treatment for either disability.  

As such, there is no indication that the lay and medical evidence of record does not accurately reveal the severity of the Veteran's disabilities, and no further VA examination is necessary.  In the circumstances of this case, a remand as to these issues would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these claims at this time.

II. Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Veteran asserts that he was treated for discomfort or pain in both knees during service and that he has had continued problems since that time.  He denied any VA treatment but submitted private records concerning knee problems.  See, e.g., June 2008 statement, February 2011 hearing transcript.  The Veteran has been granted service connection for a right knee disability, but not for the left knee.

As noted above, the Veteran served on active duty for over 20 years, and he was discharged in January 2003.  Service treatment records document treatment for right knee problems, but no there are no specific complaints or treatment for left knee symptoms.  See, e.g., records dated in April 1988 and May 1994.
  
During a November 2008 VA examination, the Veteran reported injuring his left knee in boot camp in 1982 when he jumped into the back of a truck and hit his knee on the edge of the truck bed.  He indicated that he did not seek treatment at that time because he was afraid of repercussions for his military career.  In contrast, the Veteran stated that he developed right knee problems in about 1994 after strenuous activity.  He reported that his knees were both about the same currently, and they had never completely resolved but worsened over time.  The Veteran reported bilateral knee pain every day with flare-ups, and there was objective limitation of motion and pain upon examination.  The examiner diagnosed degenerative disease in both knees, and x-rays showed minimal or mild degenerative changes in the left knee.  The examiner opined that the Veteran's current left knee condition is at least as likely as not related to his reported injury during boot camp.  The examiner acknowledged that there was no documented treatment at that time but stated that the Veteran's explanation for not seeking treatment seemed reasonable.  

A February 2010 private treatment record notes a long history of progressive pain in both knees.  The Veteran related such conditions to his military service with 20 years of abuse, but he denied any specific trauma or injury or any particular treatment for the knees.  The provider diagnosed mild osteoarthritis in both knees based on x-ray findings.  The Veteran has denied any VA treatment for the knees.

Considering all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a left knee disability.  Although there is no documented injury or treatment for left knee symptoms during service, the Veteran is competent to report injuring his left knee as this is factual in nature, as well as continuity of observable symptoms such as pain during and after service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Significantly, the VA examiner offered a positive nexus opinion for the left knee disability, despite the lack of documented treatment in service.  This was based on the Veteran's subjective complaints, report of injury, and review of service treatment records, as well as objective evaluation of both knees, which revealed a similar diagnosis.  The private treatment record also reveals a similar diagnosis for both knees, although the provider did not offer an opinion as to the etiology of the conditions but, rather, recorded the Veteran's belief that his symptoms are related to his extended military service and duties.  

Accordingly, applying the benefit of the doubt doctrine, the evidence of record demonstrates that the Veteran injured his left knee during active service, to include in basic training and from repeated stress, and the current left knee degenerative disease or osteoarthritis has been medically linked to service.  Therefore, service connection is warranted for the left knee disability.  38 C.F.R. § 3.102, 3.303, 3.304.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Board will first address the claim for an initial compensable rating for residuals of nasal fracture.  The evidence of record reflects that the Veteran has a deviated nasal septum, status post rhinoplasty, as a result of several fractures during service.  

To be entitled to a 10 percent rating for deviation of nasal septum, traumatic only, there must be 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  

During a November 2008 VA examination, the Veteran reported trouble breathing on most days with exertion because his left nostril collapses with heavy breathing and he has drainage from the left nostril.  The condition had been stable since onset.  The Veteran was noted to have current rhinitis symptoms of nasal congestion, excess nasal mucous, and frequent breathing difficulty.  The examiner measured 60 percent blockage in the left nostril and 20 percent blockage in the right nostril.  The diagnosis was healed nasal fractures status post rhinoplasty with residual obstruction and deformity.  

The Veteran has denied any VA or private treatment for his residuals of nasal fracture since his separation from service in January 2003.  See, e.g., June 2008 statement, February 2011 hearing transcript.  Additionally, there is no indication that the VA examiner's measurement of nasal obstruction is inaccurate.  Rather, the Veteran argues that he is entitled to a compensable rating because he believes that his left nostril collapses, or is completely obstructed, with heavy breathing or exercise.  Nevertheless, VA regulations do not authorize a 10 percent rating on this basis, as it is not constant.  As the Veteran has less than 50 percent blockage in the right nostril, and there is not complete blockage of either nostril, he is not entitled to a compensable rating for his residuals of nasal fracture under DC 6502.   

The Board has also considered whether a compensable rating is warranted as analogous to another disease of the nose, as the Veteran also has frequent drainage from the left nostril.  Under DC 6522, which pertains to rhinitis, there must still be greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, or nasal polyps, to warrant a compensable rating.  See 38 C.F.R. § 4.97, DC 6522.  Neither of these is shown in this case.  The Board notes that the rating criteria for chronic sinusitis contemplates purulent discharge.  However, to be entitled to a compensable rating on such basis, there must be 1-2 incapacitating episodes per year requiring prolonged antibiotic treatment, or 3-6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, DCs 6510 to 6514, General Rating Formula for Sinusitis.  These criteria simply are not met in this case.  As such, a compensable rating is not warranted for the Veteran's residuals of nasal fracture.

The Board now turns to the rating for the Veteran's left shoulder disability, which is currently rated as 10 percent disabling.  The ratings for shoulder disabilities vary depending on whether the dominant or non-dominant side is affected.  Here, the evidence of record reflects that the Veteran is right-hand dominant.  As such, the ratings for the minor arm are for consideration.  

The Veteran's right shoulder disability is currently evaluated as 10 percent disabling under DC 5201-5024, for tenosynovitis (DC 5024) with limitation of motion of the arm (DC 5201).  See 38 C.F.R. § 4.27.  Under DC 5024, tenosynovitis is to be rated based on limitation of motion of the affected part, as degenerative arthritis.  

Under DC 5003, degenerative arthritis is rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned if there are also occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of motion of the arm on the minor side will be assigned a 20 percent rating where there is limitation of motion of the arm on the major side to the shoulder level, or midway between the side and shoulder level.  A 30 percent rating will be assigned where motion on the minor side is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.    

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, --- Vet. App. ---, 2011 WL 3672294 (Aug. 23, 2011), at *11-12.  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 2011 WL 3672294 at *4-5.  

In this case, the Veteran has generally denied any VA or post-service treatment for his left shoulder.  See, e.g., June 2008 statement, February 2011 hearing transcript.  During a November 2008 VA examination, the examiner noted a left shoulder injury during service with subluxation but no fracture, which never completely resolved and was stable over time.  The Veteran reported intermittent pain above the left shoulder at a level of 5 on a 10-point scale, which lasts for about an hour, as well as stiffness and weakness.  He also reported moderate flares weekly with activity, which last for hours and subjectively result in additional limitation of activity and are helped with time and rest.  Upon examination, flexion or forward elevation of the left shoulder or arm was from 0 to 174 degrees, with pain beginning at 123 degrees, and no additional limitation with repetitive use.  Abduction was from 0 to 134 degrees, with pain beginning at 100 degrees.  Internal rotation was from 0 to 90 degrees, with no objective pain or additional limitation on repetitive use.  External rotation was from 0 to 85 degrees, with pain beginning at 85 degrees, and no additional limitation on repetitive use.  X-rays showed a distal left clavicle that was compatible with distal clavicular resection, but no acute abnormality.  The examiner diagnosed remote subluxation and chronic strain of the left shoulder with limitation of motion and arthralgia, and flares as reported.

The Veteran has also submitted a January 2010 private record concerning the left shoulder, at which point he also reported no recent treatment.  The Veteran described pain in the anterosuperior aspect of the left shoulder since his 1986 injury, which he rated at a level of 1 on the day of treatment.  Upon evaluation, the provider found normal range of motion of the left shoulder.  Motor and sensory functions and vascular status were intact, and there was no swelling, erythema, or ecchymosis.  Biceps were intact with no defects, rotator cuff was intact, and the drop arm test was negative.  There was no tenderness at the subacromial space, but the Veteran was mildly tender over the left acromioclavicular joint.  The provider diagnosed a history of acromioclavicular separation (low grade) and post-traumatic arthritis of the acromioclavicular joint left shoulder per x-rays.  He offered conservative treatment with NSAIDs or a surgical consult, and the Veteran opted for NSAIDs.  An injection of corticosteroid could also be contemplated.  

During the February 2011 hearing, the Veteran continued to report painful motion of left shoulder.  He stated that he has problems day and night, in that he has difficulty sleeping on the left side because his shoulder becomes painful or uncomfortable after awhile and he must adjust his position.  The Veteran disagreed with the objective evidence of full range of motion during the VA examination.

Considering all evidence of record, the Veteran is not entitled to a rating in excess of 10 percent for his left shoulder disability at any point during the appeal.  The Board acknowledges the Veteran's complaints of painful motion and flare-ups with activity.  However, even considering such pain and additional limitation of motion with flare-ups, the weight of the evidence does not establish compensable limitation of motion of the left arm.  Rather, the November 2008 VA examiner measured range of motion to well above the shoulder level (or 90 degrees), even at the point where pain began.  Similarly, the private provider recorded pain but full range of motion in January 2010.  The Veteran also subjectively described pain above the shoulder level during the VA examination.  As such, the lay and medical evidence is generally consistent throughout the appeal.  Accordingly, the Veteran does not meet the criteria for a compensable rating for limitation of motion under DC 5201, even with consideration of pain and limitation of motion during flare-ups.  However, he has been granted the minimum rating of 10 percent to compensate for his painful motion and limitation during flare-ups, with x-ray evidence of arthritis.  See DeLuca, 8 Vet. App. at 206; Mitchell, 2011 WL 3672294.  

The Board has considered whether a higher rating is warranted under any other rating code.  Concerning limitation of motion, ratings of 20 to 40 percent are available for ankylosis of the scapulohumeral articulation of the minor shoulder and arm.  38 C.F.R. § 4.71a, DC 5200.  However, there is no evidence ankylosis in this case.  Further, the Board notes that ratings of 10 and 20 percent are available for impairment of the clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.71a.  However, although the Veteran had a history of injury to the clavicle (or collarbone), there is no evidence of malunion of the clavicle or scapula with deformity, nonunion with or without loose movement, or dislocation of the clavicle or scapula to warrant a rating under this code.  There is also no evidence of impairment of the humerus, to include malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, or loss of the head of the humerus, to warrant a rating under DC 5202.  See id.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's left shoulder disability.

As discussed above, the Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's residuals of nasal fracture and left shoulder disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In addition, staged ratings are not appropriate, as the manifestations of the such disabilities have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  To the extent that the Veteran's left shoulder pain may have increased over time, there is no indication of a resulting decrease in range of motion, to include additional functional loss due to pain or other factors, to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's nasal and low back disabilities, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  As such, referral for consideration of an extra-schedular rating is not necessary.  See id.

Additionally, the Board has considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed as a result during the appeal, to include as a result of service-connected disabilities.  As such, a claim for a TDIU is not raised by the evidence.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a compensable rating for residuals of nasal fracture, or a rating in excess of 10 percent for the left shoulder disability at any period during the appeal.  As such, the benefit of the doubt doctrine does not apply, and these claims must be denied.  38 C.F.R. § 4.3.  


ORDER

Service connection for left knee degenerative joint disease is granted.  

An initial compensable rating for residuals of nasal fracture is denied.  

An initial rating in excess of 10 percent for a left shoulder disability is denied.


REMAND

Further development is necessary for a fair adjudication of the remaining service connection claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the Veteran has identified treatment and physical therapy for a hip disorder approximately 6-8 months before his retirement from service in January 2003.  He states that he was treated in the barracks at 1st Radio Battalion BAS in Kaneohe Bay, Hawaii.  See, e.g., hearing transcript.  Such records are not in the claims file, nor is his retirement examination.  As such, additional attempts should be made to obtain any outstanding service treatment records pertaining to the right hip, specifically to include the retirement examination and any records dated from April 2002 forward.

Further, the Veteran was notified in November 2008 that he would be scheduled for a VA examination as to the right hip, after questioning the RO as to why this condition was not addressed during the November 2008 VA examination.  No examination as to the right hip appears to have been scheduled or completed.  As such, after any available, outstanding treatment records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current right hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding service treatment records pertaining to the Veteran's right hip dated from April 2002 through January 2003, specifically to include the retirement examination.  All appropriate records repositories should be contacted, including but not limited to the National Personnel Records Center (NPRC).  Requests should continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If such a determination is made, a formal finding of unavailability should be placed in the claims file.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current right hip disorder, and record any manifestations of such disorder.

(b)  For any currently diagnosed disorder, is at least as likely as not (probability of 50 percent or more) that such condition was incurred in or aggravated by active duty service?  Also, if right hip arthritis is diagnosed, is it at least as likely as not that such disorder manifested to a compensable degree within one year following separation from service, or by January 2004?  To the extent possible, please state the degree of symptoms at that time.  

(c)  In offering the requested opinions, the examiner should consider the Veteran's lay reports, including as to injury and treatment during service in 2002, continuous symptoms since that time, and a right hip injury a few years after service.  Service treatment records (including any that may be obtained upon remand) and other medical evidence of record should also be considered.  A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  
  
3.  After completing any further development as may be indicated upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


